UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By Wellington Management Company, LLC During the one-year period ended October 31, 2012, global equities surged higher in response to central bank interventions around the globe, better-than-feared corporate earnings and strength in the U.S. housing market. For the one-year period ended October 31, 2012, John Hancock Hedged Equity & Income Fund posted a total return of 12.17% at net asset value (NAV) and 15.14% at market price. The Fund’s performance at NAV and its performance at market price differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. The Fund’s reference benchmark, the Russell 3000 Index, returned 14.75%. Overall, the Fund’s results were negatively impacted by the options strategy. Additionally, within the equity strategy, weak stock selection hurt relative results, as did allocation among sectors, a residual of the stock selection process. With respect to the options strategy, the put options strategy detracted from total performance, since the value of this protection decreased as equity markets advanced (the S&P500 Index gained 15.21%). On the other hand, the Fund benefited from receiving premiums for writing call options, which partially offset losses on purchased puts. While the Fund’s equity strategy posted strong positive absolute returns for the period, it lagged its benchmark, the Russell 3000 Index. Stock selection within the Fund’s equity strategy detracted from relative results, as did allocation among sectors. However, our process is centered on bottom-up stock selection and sector allocation is a by-product of that bottom-up process. Stocks within the information technology and energy sectors underperformed those of the index. Worldwide money movement and payment services provider The Western Union Company and exploration and production company Occidental Petroleum Corp. were among the top detractors from relative performance. Stocks within the consumer discretionary and financial sectors helped relative returns. Lowe’s Companies, Inc., a home improvement retailer, and The Sherwin-Williams Company, a premium paint manufacturer and retailer, were among the top contributors. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Wellington Management is an independent and unaffiliated investment subadviser. Past performance is no guarantee of future results. The extent of the Fund’s use of written call options and put option spreads may vary over time depending on the subadviser’s assessment of market circumstances and other factors. A call option is in-the-money for the buyer if the price of the underlying security is above the strike price and is out-of-the-money for the buyer if the price of the underlying security is below the strike price. A put option is in-the-money for the buyer if the price of the underlying security is below the strike price. Call and put option strategies are subject to change due to active management. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Hedged Equity & Income Fund 7 Portfolio summary Top 10 Holdings (16.6% of Net Assets on 10-31-12) Apple, Inc. 2.2% Oracle Corp. 1.5% Wells Fargo & Company 2.0% Occidental Petroleum Corp. 1.5% Lowe’s Companies, Inc. 1.9% United Parcel Service, Inc., Class B 1.4% Cisco Systems, Inc. 1.8% Microsoft Corp. 1.3% Johnson & Johnson 1.7% Merck & Company, Inc. 1.3% Sector Composition Information Technology 17.4% Options Purchased 3.5% Consumer Discretionary 14.9% Materials 3.5% Industrials 13.9% Utilities 1.8% Financials 13.8% Telecommunication Services 1.0% Health Care 12.3% Short-Term Investments & Other Assets and Liabilities, Net 1.7% Energy 9.7% Consumer Staples 6.5% Portfolio Composition 1 Common Stocks 94.8% Short-Term Investments & Other Assets and Liabilities, Net 1.7% Options Purchased 3.5% 1 As a percentage of net assets on 10-31-12. 2 Excludes cash and cash equivalents. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Hedged Equity & Income Fund | Annual report Fund’s investments As of 10-31-12 Shares Value Common Stocks 94.8% (Cost $224,601,947) Consumer Discretionary 14.9% Auto Components 0.5% Allison Transmission Holdings, Inc. 59,105 1,193,330 WABCO Holdings, Inc. (I) 2,240 131,197 Automobiles 0.3% Great Wall Motor Company, Ltd., H Shares 36,500 100,459 Harley-Davidson, Inc. 15,785 738,107 Distributors 0.1% LKQ Corp. (I) 10,140 211,825 Diversified Consumer Services 0.3% Allstar Co-Invest Block Feeder LLC (I)(R) 236,300 228,880 Matthews International Corp., Class A 13,880 399,328 Hotels, Restaurants & Leisure 0.8% Buffalo Wild Wings, Inc. (I) 2,920 221,774 Burger King Worldwide, Inc. 23,396 347,665 CEC Entertainment, Inc. 14,080 436,480 Choice Hotels International, Inc. 4,680 146,437 Sands China, Ltd. 40,800 153,229 Starwood Hotels & Resorts Worldwide, Inc. 3,400 176,290 Yum! Brands, Inc. 4,936 346,063 Household Durables 1.1% Helen of Troy, Ltd. (I) 6,000 181,320 Jarden Corp. 2,490 124,002 Lennar Corp., Class A 3,010 112,785 Mohawk Industries, Inc. (I) 1,300 108,511 NVR, Inc. (I) 1,905 1,721,625 PulteGroup, Inc. (I) 17,950 311,253 Internet & Catalog Retail 0.9% Amazon.com, Inc. (I) 6,514 1,516,589 Expedia, Inc. 2,150 127,173 HomeAway, Inc. (I) 5,190 133,435 priceline.com, Inc. (I) 519 297,787 Shutterfly, Inc. (I) 6,860 207,584 See notes to financial statements Annual report | Hedged Equity & Income Fund 9 Shares Value Leisure Equipment & Products 0.9% Hasbro, Inc. 26,180 $942,218 Mattel, Inc. (C) 29,661 1,090,932 Polaris Industries, Inc. 1,960 165,620 Media 3.7% AMC Networks, Inc., Class A (I) 5,940 277,517 Arbitron, Inc. 15,090 548,672 Comcast Corp., Class A 12,866 482,604 Discovery Communications, Inc., Series C (I) 3,800 208,164 News Corp., Class A 12,013 287,351 Omnicom Group, Inc. 47,179 2,260,346 Sirius XM Radio, Inc. (I) 244,891 685,695 The Walt Disney Company 35,318 1,733,054 Thomson Reuters Corp. 31,920 902,059 Time Warner, Inc. 40,580 1,763,201 Multiline Retail 1.0% Dollar Tree, Inc. (I) 3,954 157,646 Family Dollar Stores, Inc. 4,680 308,693 Fred’s, Inc., Class A 27,700 375,335 Macy’s, Inc. 4,700 178,929 Target Corp. (C) 22,920 1,461,150 Specialty Retail 4.5% Advance Auto Parts, Inc. 23,990 1,701,851 Ascena Retail Group, Inc. (I) 21,440 424,512 Bed Bath & Beyond, Inc. (I) 2,621 151,179 CarMax, Inc. (I) 10,780 363,825 Dick’s Sporting Goods, Inc. 4,990 249,500 DSW, Inc., Class A 3,730 233,461 Francesca’s Holdings Corp. (I) 5,800 171,274 GNC Holdings, Inc., Class A 5,740 221,966 Lowe’s Companies, Inc. (C) 140,730 4,556,837 Monro Muffler Brake, Inc. 1,340 45,453 O’Reilly Automotive, Inc. (I) 2,093 179,328 PetSmart, Inc. 3,732 247,767 Ross Stores, Inc. 1,529 93,193 Stage Stores, Inc. 24,810 607,845 The Buckle, Inc. 3,866 174,627 The Cato Corp., Class A 21,480 609,602 The Home Depot, Inc. 6,025 369,815 TJX Companies, Inc. 4,106 170,933 Urban Outfitters, Inc. (I) 14,910 533,182 Textiles, Apparel & Luxury Goods 0.8% Burberry Group PLC 15,846 299,419 Coach, Inc. 4,892 274,197 Hanesbrands, Inc. (I) 9,550 319,639 Lululemon Athletica, Inc. (I) 8,467 584,308 Michael Kors Holdings, Ltd. (I) 3,950 216,026 10 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Textiles, Apparel & Luxury Goods (continued) PVH Corp. 2,280 $250,777 Under Armour, Inc., Class A (I) 2,050 107,133 Consumer Staples 6.5% Beverages 2.1% Constellation Brands, Inc., Class A (I) 6,900 243,846 Molson Coors Brewing Company, Class B 23,090 996,103 PepsiCo, Inc. (C) 43,886 3,038,667 The Coca-Cola Company 21,886 813,721 Food & Staples Retailing 1.0% Casey’s General Stores, Inc. 7,240 373,222 Costco Wholesale Corp. 3,766 370,687 CVS Caremark Corp. 12,301 570,766 Wal-Mart Stores, Inc. 10,384 779,008 Walgreen Company 14,090 496,391 Food Products 2.2% General Mills, Inc. 30,170 1,209,214 Green Mountain Coffee Roasters, Inc. (I) 13,259 320,337 Kraft Foods Group, Inc. (I) 35,070 1,594,984 Mondelez International, Inc., Class A 15,540 412,432 Post Holdings, Inc. (I) 6,800 214,540 Ralcorp Holdings, Inc. (I) 6,050 436,750 Unilever NV — NY Shares 31,240 1,146,196 Tobacco 1.2% Philip Morris International, Inc. 32,507 2,878,820 Energy 9.7% Energy Equipment & Services 1.7% Baker Hughes, Inc. 23,370 980,839 Bristow Group, Inc. 5,660 282,547 Core Laboratories NV 1,213 125,740 Diamond Offshore Drilling, Inc. 4,524 313,242 McDermott International, Inc. (I) 29,445 315,356 National Oilwell Varco, Inc. 4,663 343,663 Oceaneering International, Inc. 8,999 470,918 Petrofac, Ltd. 7,124 184,864 Schlumberger, Ltd. 7,530 523,561 SEACOR Holdings, Inc. (I) 4,680 410,483 Transocean, Ltd. 4,700 214,743 Oil, Gas & Consumable Fuels 8.0% Anadarko Petroleum Corp. 26,106 1,796,354 Apache Corp. 2,050 169,638 BG Group PLC 113,926 2,113,744 BP PLC, ADR 61,665 2,644,812 Cabot Oil & Gas Corp. 9,820 461,344 Chesapeake Energy Corp. 8,030 162,688 Chevron Corp. 17,190 1,894,510 Cobalt International Energy, Inc. (I) 11,740 244,309 CONSOL Energy, Inc. 5,100 179,316 See notes to financial statements Annual report | Hedged Equity & Income Fund 11 Shares Value Oil, Gas & Consumable Fuels (continued) EOG Resources, Inc. 5,955 $693,698 Exxon Mobil Corp. (C) 24,528 2,236,218 Halcon Resources Corp. (I) 16,872 109,162 Occidental Petroleum Corp. 46,187 3,646,926 Peabody Energy Corp. 5,000 139,500 Penn Virginia Corp. 12,000 54,240 Pioneer Natural Resources Company 4,260 450,069 Plains Exploration & Production Company (I) 6,480 231,077 Royal Dutch Shell PLC, ADR, Class B 21,240 1,500,181 Southwestern Energy Company (I) 11,410 395,927 Valero Energy Corp. 7,580 220,578 Whiting Petroleum Corp. (I) 4,630 194,553 Financials 13.8% Capital Markets 2.3% Affiliated Managers Group, Inc. (I) 1,350 170,775 Ares Capital Corp. 25,770 449,944 BlackRock, Inc. 9,885 1,874,987 Invesco, Ltd. 30,505 741,882 LPL Financial Holdings, Inc. 10,250 299,300 Raymond James Financial, Inc. 5,100 194,514 SEI Investments Company 64,045 1,401,305 T. Rowe Price Group, Inc. 6,690 434,449 Commercial Banks 5.6% Credit Agricole SA (I) 22,939 174,184 Cullen/Frost Bankers, Inc. 3,235 178,896 Erste Group Bank AG (I) 6,640 167,298 First Midwest Bancorp, Inc. 36,190 447,670 First Niagara Financial Group, Inc. 68,410 566,435 First Republic Bank 14,185 487,255 Hancock Holding Company 7,940 250,825 International Bancshares Corp. 25,600 464,640 Lloyds Banking Group PLC (I) 351,042 230,795 M&T Bank Corp. 17,245 1,795,205 MB Financial, Inc. 14,700 297,822 PNC Financial Services Group, Inc. 43,745 2,545,522 Royal Bank of Scotland Group PLC (I) 35,040 156,320 Societe Generale SA (I) 8,050 257,826 UniCredit SpA (I) 43,610 193,863 Webster Financial Corp. 20,980 461,560 Wells Fargo & Company (C) 145,248 4,893,405 Westamerica Bancorp. 3,200 141,184 Consumer Finance 0.1% American Express Company 6,342 354,962 Diversified Financial Services 1.6% Bank of America Corp. 79,071 736,942 JPMorgan Chase & Company (C) 68,932 2,873,086 NYSE Euronext 9,920 245,619 12 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Insurance 3.5% ACE, Ltd. 19,920 $1,566,708 Aegon NV 27,924 156,818 Alleghany Corp. (I) 3,560 1,237,456 American International Group, Inc. (I) 9,300 324,849 Aon PLC 4,850 261,658 Assured Guaranty, Ltd. 18,000 250,020 Berkshire Hathaway, Inc., Class B (I) 6,780 585,453 Markel Corp. (I) 110 51,913 Marsh & McLennan Companies, Inc. 60,930 2,073,448 Platinum Underwriters Holdings, Ltd. 9,000 399,600 Primerica, Inc. 16,250 459,225 Prudential PLC 17,861 245,432 Reinsurance Group of America, Inc. 10,180 538,726 White Mountains Insurance Group, Ltd. 750 384,525 Real Estate Investment Trusts 0.4% DiamondRock Hospitality Company 29,050 246,344 Host Hotels & Resorts, Inc. 19,570 282,982 Mack-Cali Realty Corp. 8,420 218,836 Unibail-Rodamco SE 701 158,446 Weyerhaeuser Company 6,000 166,140 Real Estate Management & Development 0.1% BR Malls Participacoes SA 11,200 147,234 Thrifts & Mortgage Finance 0.2% Northwest Bancshares, Inc. 41,420 492,898 Health Care 12.3% Biotechnology 2.3% Amgen, Inc. 7,754 671,070 Arena Pharmaceuticals, Inc. (I) 10,460 82,739 Biogen Idec, Inc. (I) 6,865 948,880 BioMarin Pharmaceutical, Inc. (I) 7,100 262,984 Celgene Corp. (I) 8,577 628,866 Gilead Sciences, Inc. (I) 23,326 1,566,574 Onyx Pharmaceuticals, Inc. (I) 5,280 413,741 Pharmacyclics, Inc. (I) 1,100 67,177 Regeneron Pharmaceuticals, Inc. (I) 3,580 509,434 Vertex Pharmaceuticals, Inc. (I) 11,905 574,297 Health Care Equipment & Supplies 1.8% Edwards Lifesciences Corp. (I) 6,563 569,865 Haemonetics Corp. (I) 2,690 219,773 HeartWare International, Inc. (I) 1,480 124,290 Hologic, Inc. (I) 31,073 640,725 Intuitive Surgical, Inc. (I) 290 157,244 Medtronic, Inc. (C) 54,124 2,250,476 STERIS Corp. 9,600 341,856 Zimmer Holdings, Inc. 2,761 177,284 See notes to financial statements Annual report | Hedged Equity & Income Fund 13 Shares Value Health Care Providers & Services 1.8% Aetna, Inc. 5,034 $219,986 Amsurg Corp. (I) 14,620 416,962 Cardinal Health, Inc. 47,675 1,960,873 Catamaran Corp. (I) 9,160 431,986 McKesson Corp. 2,500 233,275 Team Health Holdings, Inc. (I) 7,570 201,438 UnitedHealth Group, Inc. 16,444 920,864 Life Sciences Tools & Services 0.9% Agilent Technologies, Inc. 8,090 291,159 Bruker Corp. (I) 8,703 105,219 Charles River Laboratories International, Inc. (I) 18,810 701,989 ICON PLC, ADR (I) 30,530 718,676 Life Technologies Corp. (I) 916 44,802 PAREXEL International Corp. (I) 8,970 275,289 Pharmaceuticals 5.5% Abbott Laboratories 7,412 485,634 Auxilium Pharmaceuticals, Inc. (I) 4,920 100,762 Elan Corp. PLC, ADR (I) 4,310 46,548 Eli Lilly & Company 5,305 257,982 Johnson & Johnson 57,655 4,083,127 Merck & Company, Inc. 68,631 3,131,633 Mylan, Inc. (I) 2,600 65,884 Pfizer, Inc. 54,240 1,348,949 Roche Holdings AG 12,329 2,373,666 Salix Pharmaceuticals, Ltd. (I) 2,630 102,675 Teva Pharmaceutical Industries, Ltd., ADR 38,260 1,546,469 Industrials 13.9% Aerospace & Defense 2.9% Cubic Corp. 5,000 244,000 Honeywell International, Inc. 6,835 418,575 Lockheed Martin Corp. 22,543 2,111,603 Northrop Grumman Corp. (C) 30,955 2,126,299 Safran SA 5,413 215,619 The Boeing Company 12,837 904,238 United Technologies Corp. 14,550 1,137,228 Air Freight & Logistics 1.7% Atlas Air Worldwide Holdings, Inc. (I) 4,800 263,952 FedEx Corp. 4,880 448,911 United Parcel Service, Inc., Class B 45,233 3,313,317 UTi Worldwide, Inc. 17,500 243,075 Building Products 0.8% Lennox International, Inc. 27,175 1,360,109 Masco Corp. 17,500 264,075 Owens Corning, Inc. (I) 8,020 269,392 14 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Commercial Services & Supplies 0.9% ACCO Brands Corp. (I) 62,050 $449,242 Corrections Corp. of America 10,100 339,865 G&K Services, Inc., Class A 13,920 448,920 The ADT Corp. (I) 3,233 134,202 Tyco International, Ltd. 4,566 122,688 United Stationers, Inc. 22,270 646,275 Construction & Engineering 0.3% Jacobs Engineering Group, Inc. (I) 17,610 679,570 Electrical Equipment 0.6% Acuity Brands, Inc. 3,690 238,743 Belden, Inc. 20,990 751,442 Hubbell, Inc., Class B 1,800 150,696 Polypore International, Inc. (I) 7,590 267,775 Industrial Conglomerates 1.5% 3M Company 19,370 1,696,812 Carlisle Companies, Inc. 19,900 1,105,445 Danaher Corp. 10,380 536,957 General Electric Company 18,832 396,602 Machinery 3.3% Albany International Corp., Class A 24,850 545,955 Dover Corp. 1,255 73,066 Eaton Corp. 27,420 1,294,772 ESCO Technologies, Inc. 12,830 480,355 Flowserve Corp. 4,800 650,352 IDEX Corp. 11,045 469,744 Illinois Tool Works, Inc. 3,741 229,436 Kennametal, Inc. 5,700 201,894 Mueller Industries, Inc. 12,630 553,194 PACCAR, Inc. 29,700 1,287,198 Pall Corp. 8,805 554,363 Parker Hannifin Corp. 3,446 271,062 Pentair, Ltd. 173 7,308 Stanley Black & Decker, Inc. 16,450 1,139,985 Valmont Industries, Inc. 1,120 151,312 Wabtec Corp. 2,490 203,931 Marine 0.2% Kirby Corp. (I) 9,460 543,761 Matson, Inc. 2,200 46,750 Professional Services 0.4% IHS, Inc., Class A (I) 2,750 232,073 Manpower, Inc. 7,940 301,244 Towers Watson & Company, Class A 7,030 377,581 Road & Rail 0.6% Canadian National Railway Company 5,730 494,774 Genesee & Wyoming, Inc., Class A (I) 6,020 436,269 Hertz Global Holdings, Inc. (I) 31,300 415,351 See notes to financial statements Annual report | Hedged Equity & Income Fund 15 Shares Value Trading Companies & Distributors 0.7% GATX Corp. 13,310 $551,833 MSC Industrial Direct Company, Inc., Class A 16,765 1,250,669 Information Technology 17.4% Communications Equipment 2.4% Cisco Systems, Inc. (C) 254,400 4,360,416 F5 Networks, Inc. (I) 737 60,788 Juniper Networks, Inc. (I) 22,500 372,825 QUALCOMM, Inc. 15,869 929,527 Riverbed Technology, Inc. (I) 4,743 87,603 Computers & Peripherals 3.0% Apple, Inc. (C) 9,218 5,485,632 Diebold, Inc. 11,630 345,993 EMC Corp. (C)(I) 50,772 1,239,852 NetApp, Inc. (I) 8,064 216,922 QLogic Corp. (I) 11,012 103,293 Electronic Equipment, Instruments & Components 0.3% Coherent, Inc. (I) 4,780 218,207 MTS Systems Corp. 8,300 418,403 National Instruments Corp. 4,570 107,669 Universal Display Corp. (I) 2,820 92,440 Internet Software & Services 2.3% Akamai Technologies, Inc. (I) 11,670 443,343 Dropbox, Inc. (I) 8,535 77,234 eBay, Inc. (I) 27,794 1,342,172 Equinix, Inc. (I) 2,460 443,809 Facebook, Inc., Class A (I) 10,590 223,608 Google, Inc., Class A (I) 2,218 1,507,730 IAC/InterActiveCorp 13,211 638,752 LinkedIn Corp., Class A (I) 6,170 659,758 Tencent Holdings, Ltd. 4,900 173,420 IT Services 2.4% Automatic Data Processing, Inc. 18,616 1,075,819 Fiserv, Inc. (I) 5,680 425,659 Forrester Research, Inc. 5,600 162,064 IBM Corp. 4,347 845,622 Mastercard, Inc., Class A 700 322,651 MAXIMUS, Inc. 9,140 504,345 Teradata Corp. (I) 2,415 164,969 The Western Union Company 138,417 1,757,896 Visa, Inc., Class A 4,402 610,822 Office Electronics 0.1% Zebra Technologies Corp., Class A (I) 8,260 296,782 Semiconductors & Semiconductor Equipment 1.8% Altera Corp. 11,370 346,558 Analog Devices, Inc. 42,840 1,675,472 Intel Corp. 54,780 1,184,618 Maxim Integrated Products, Inc. 17,330 477,008 16 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Semiconductors & Semiconductor Equipment (continued) Skyworks Solutions, Inc. (I) 21,840 $511,056 Xilinx, Inc. 6,344 207,829 Software 5.1% Activision Blizzard, Inc. 20,050 218,345 ANSYS, Inc. (I) 8,380 593,974 Autodesk, Inc. (I) 673 21,428 BMC Software, Inc. (I) 3,093 125,885 Cadence Design Systems, Inc. (I) 29,670 375,622 Check Point Software Technologies, Ltd. (I) 15,653 697,028 Citrix Systems, Inc. (I) 5,934 366,781 Concur Technologies, Inc. (I) 4,800 317,904 FactSet Research Systems, Inc. 4,995 452,297 Imperva, Inc. (I) 4,090 128,958 MICROS Systems, Inc. (I) 6,670 302,751 Microsoft Corp. 109,842 3,134,341 NetSuite, Inc. (I) 1,676 106,443 Oracle Corp. (C) 120,923 3,754,659 Red Hat, Inc. (I) 6,449 317,097 Salesforce.com, Inc. (I) 5,210 760,556 ServiceNow, Inc. (I) 2,100 64,365 Splunk, Inc. (I) 3,380 94,809 Synopsys, Inc. (I) 4,700 151,340 TIBCO Software, Inc. (I) 11,340 285,881 Websense, Inc. (I) 16,200 214,164 Workday, Inc., Class A (I) 1,160 56,260 Materials 3.5% Chemicals 1.6% CF Industries Holdings, Inc. 1,835 376,524 Innospec, Inc. (I) 11,000 356,180 Koppers Holdings, Inc. 7,000 249,900 LyondellBasell Industries NV, Class A 3,000 160,170 Monsanto Company 4,979 428,543 Sensient Technologies Corp. 6,600 240,108 The Dow Chemical Company 32,640 956,352 The Sherwin-Williams Company 5,794 826,109 W.R. Grace & Company (I) 2,500 160,400 Westlake Chemical Corp. 2,007 152,652 Construction Materials 0.2% Cemex SAB de CV, ADR (I) 15,600 141,024 Siam Cement PCL, NVDR 6,300 76,584 Vulcan Materials Company 4,050 186,179 Containers & Packaging 0.7% Aptargroup, Inc. 6,110 313,321 Ball Corp. 2,900 124,207 Crown Holdings, Inc. (I) 3,300 126,225 Graphic Packaging Holding Company (I) 31,810 188,315 Greif, Inc., Class A 5,930 248,823 See notes to financial statements Annual report | Hedged Equity & Income Fund 17 Shares Value Containers & Packaging (continued) Rock-Tenn Company, Class A 4,580 $335,210 Silgan Holdings, Inc. 9,870 427,470 Metals & Mining 0.3% Allied Nevada Gold Corp. (I) 3,175 117,221 Cliffs Natural Resources, Inc. 3,702 134,272 Freeport-McMoRan Copper & Gold, Inc. 11,340 440,899 Walter Energy, Inc. 1,975 69,046 Paper & Forest Products 0.7% Deltic Timber Corp. 6,170 418,696 International Paper Company 21,980 787,543 Louisiana-Pacific Corp. (I) 23,190 366,170 Mondi PLC 12,811 141,157 Telecommunication Services 1.0% Diversified Telecommunication Services 1.0% American Tower Corp. 2,275 171,266 AT&T, Inc. 33,640 1,163,608 Verizon Communications, Inc. 27,089 1,209,253 Utilities 1.8% Electric Utilities 0.4% Duke Energy Corp. 5,015 329,435 UNS Energy Corp. 8,290 353,486 Westar Energy, Inc. 9,610 285,417 Gas Utilities 1.4% Atmos Energy Corp. 9,200 330,924 New Jersey Resources Corp. 3,390 150,719 UGI Corp. 83,845 2,707,355 WGL Holdings, Inc. 6,090 242,199 Number of Contracts Value Options Purchased 3.5% (Cost $17,295,747) Put Options 3.5% S&P 500 Index (Expiration Date: 6-22-13; Strike Price: $1,275; Counterparty: Morgan Stanley Company, Inc.) (I) 1,900 8,550,000 18 Hedged Equity & Income Fund | Annual report See notes to financial statements Par value Value Short-Term Investments 3.6% (Cost $8,900,000) Repurchase Agreement 3.6% Goldman Sachs Tri-Party Repurchase Agreement dated 10-31-12 at 0.280% to be repurchased at $8,900,069 on 11-1-12, collateralized by $8,362,442 Federal National Mortgage Association, 3.500% due 4-1-26 (valued at $9,053,610, including interest) $8,900,000 8,900,000 Total investments (Cost $250,797,694) † 101.9% Other assets and liabilities, net (1.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) A portion of this security is pledged as collateral for options. Total collateral value at 10-31-12 was $36,464,520. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933, as follows: Value as a Beginning Ending percentage Acquisition Acquisition share share of Fund's Value as of Issuer, Description date cost amount amount net assets 10-31-12 Allstar Co-Invest 8-1-11 $240,553 236,300 236,300 0.09% $228,880 Block Feeder LLC † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $251,944,840. Net unrealized depreciation aggregated $2,021,815, of which $16,611,980 related to appreciated investment securities and $18,633,795 related to depreciated investment securities. See notes to financial statements Annual report | Hedged Equity & Income Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $250,797,694) $249,923,025 Cash 3,710 Receivable for investmentssold 988,567 Dividends and interestreceivable 145,744 Other receivables and prepaidexpenses 5,438 Totalassets Liabilities Payable for investmentspurchased 777,227 Payable for fund sharesrepurchased 212,223 Written options, at value (Premiums received $12,275,016) 4,682,000 Payable toaffiliates Accounting and legal servicesfees 7,381 Trustees’fees 920 Other liabilities and accruedexpenses 92,919 Totalliabilities Netassets Paid-incapital $246,157,200 Accumulated distributions in excess of net investmentincome (615) Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (7,580,708) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 6,717,937 Netassets Net asset value pershare Based on 13,934,006 shares of beneficial interest outstanding — unlimited number of shares authorized with par value of $0.01 pershare $17.60 20 Hedged Equity & Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,769,983 Interest 13,176 Less foreign taxeswithheld (26,385) Total investmentincome Expenses Investment managementfees 2,539,167 Accounting and legal servicesfees 49,705 Transfer agentfees 18,296 Trustees’fees 36,452 Printing andpostage 37,400 Professionalfees 96,561 Custodianfees 44,026 Stock exchange listingfees 41,781 Other 22,531 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (6,686,949) Writtenoptions 7,801,413 Foreign currencytransactions (13,537) Change in net unrealized appreciation (depreciation)of Investments 12,260,249 Writtenoptions 11,041,405 Translation of assets and liabilities in foreigncurrencies (364) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Hedged Equity & Income Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-12 10-31-11 1 Increase (decrease) in netassets Fromoperations Net investmentincome $1,870,855 $337,387 Net realized gain(loss) 1,100,927 (8,723,640) Change in net unrealized appreciation(depreciation) 23,301,290 (16,583,353) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (1,850,217) (317,301) From tax return ofcapital (16,575,845) (4,982,535) Totaldistributions From Fund sharetransactions Sharesissued — 279,246,500 Sharesrepurchased (10,945,445) — Offeringcosts — (584,809) Total from Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 248,392,249 — 3 End ofyear Undistributed (Accumulated distributions in excess of) net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 14,620,236 — Sharesissued — 14,620,236 Sharesrepurchased (686,230) — End ofyear 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 2 Net of underwriting commissions of $13,153,500, or $0.90 per share, which were paid to brokers in connection with the Fund’s initial public offerings. 3 Initial seed capital of $100,000 is included in Fund share transactions for the period ended 10-31-11. 22 Hedged Equity & Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 1 Per share operatingperformance Net asset value, beginning ofperiod 2 Net investmentincome 3 0.13 0.02 Net realized and unrealized gain (loss) oninvestments 1.68 (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.13) (0.02) From tax return ofcapital (1.16) (0.34) Totaldistributions Anti-dilutive impact of repurchaseplan 0.09 4 — Offering costs related to commonshares — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 6 Total return at market value (%) 5 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $245 $248 Ratios (as a percentage of average net assets): Expenses 1.14 1.15 7 Net investmentincome 0.74 0.31 7 Portfolio turnover (%) 76 38 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 2 Reflects the deduction of a $0.90 per share salesload. 3 Based on the average daily sharesoutstanding. 4 The repurchase plan was completed at an average repurchase price of $15.95 for 686,230 shares. 5 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 6 Notannualized. 7 Annualized. See notes to financial statements Annual report | Hedged Equity & Income Fund 23 Notes to financial statements Note 1 — Organization John Hancock Hedged Equity & Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
